Title: To Thomas Jefferson from Nicholas Philip Trist, 18 September 1825
From: Trist, Nicholas Philip
To: Jefferson, Thomas


Dear Sir
Red Sulphur Spring
September 18th 1825.
Several circumstances, in relation to the University, have come to my knowledge, which, under the impression that it may promote the interests of that institution, I have determined, even at the risk of appearing presumptuous, to call your attention to. I do so by letter, because the benefit already derived from my jaunt will induce me to prolong my absence, probably till the eve of the meeting of the visitors, when you would no longer have any time to reflect on them. Should you deem proper to make any use of this information, I have various reasons for wishing not to appear in the matter; and the necessity of its being traced to me, is obviated by the circumstance that the record of the proceedings of the board of professors, is, by your laws subject to the inspection of your board.—I will at first advert to some applications of a doctrine which most of the gentlemen profess; and which, unless at once exploded, will supercede all laws prescribed to the faculty by the board of visitors: that whatever measures are, in their opinion, necessary to the welfare of the University, they have a right to pursue; although there be no authority expressly confided to them on the subject; even although those measures be repugnant to laws expressly laid down for their observance.One of the very first acts of the board, was some alteration, (I forget in what particular), in the law concerning the censors. It was never put into execution; but the resolution was adopted, and stands on the record. On this proposition, it was contended, but with no effect, that they had no right to change the laws.Another exercise of unauthorised power was a resolution to have an advertisement for a music master inserted, by the proctor, in the public prints. On the expense attending this measure, it was objected that the faculty were not entrusted with any authority whatever over the funds of the institution, and that consequently the proctor would not be justifiable in expending any sum, however trivial, at their direction. An idea that was hooted at! These particulars are, in themselves, unimportant; but the principle involved in them is obviously inconsistent with the plan of a government of law; and, if suffered to be adopted, at once invests the faculty with a discretionary power, subject, after exercise, to the animadversion of the visitors, instead of limited powers, defined before exercise.An instance in which the laws have been disregarded by the individual professors, is in the case of the rolls required to be kept by them. This, several have omitted; and the consequences have long been apparent. It is a very common thing, of daily occurrence, for a large portion,—one half or more—, of the classes to be absent: and this, no one but the professor, knows any thing about.—Living within three miles of the University, you have not received regular notification of the absences of James and Benjamin; and yet they themselves will tell you that they have been very frequent. A lady told me the other day that her brother (a student) had written to his father that they did little else than frolic—that even attendance on the professors was not required, no notice being taken of absence &c.—Another practice which has become much more frequent than you probably have any idea of; and which, if it existed to a tenfold degree, there is, I believe, no means provided for your becoming officially notified of, is the common irregularity in the hours of lecturing, and occasional omission of a lecture.—Without my seeking them, instances of this have several times come under my notice. Benjamin has several times complained to me of the total irregularity of Mr K: that he sometimes, although present at the appointed hour, was too late, and at others, was compelled to wait two or three hours after the appointed time. Again—Mr E’s class assembled one day, and after waiting till their patience was exhausted dispersed: presently the professor came, and not finding his pupils, sent them a notification to attend, which they disregarded.—Thus it is remissness on the part of the students engendered by that of the professors.Having gone so far as to call your notice to these evils, I am impelled by the interest I take in the University, although aware that it is calculated to bring upon me a character for forwardness and impertinence, to obtrude on you my ideas as to the remedy.—One of the chief features in the government of West point, is a system of regular, formal reports; which, it has several times occurred to me, might be introduced to great advantage in that of the university.—Suppose, for instance, that each professor were required to note, every day, the presence or absence of each of his students, and to hand in, at the end of every week, a register of this kind, to some one whose business it should be to receive them from all the professors, and digest, (or, as it is termed at W.P., consolidate) them. That, in the next place, an extract of so much of these reports as concerned him were forwarded at stated periods to each parent.—Would not there be good effects from thus keeping parents apprised of the course pursuing by their sons; and bringing parental influence in, to the help of the officers of the University, in its regulation? Would it not promote punctuality in the professors to require of them to deliver, at each meeting of the faculty, a statement of the lectures they had failed to deliver, and the causes of the omission? Would not a consolidation of all these reports, regularly presented to the visitors, at their meetings, be attended with the good consequence of keeping the board informed of numerous particulars, which it is important to the university that they should know, and which they cannot otherwise become acquainted with, or officially notice, except through the odium of extraordinary informations and animadversions? On the subjects of reports, I will observe that there is an immense practical difference between requiring, of an officer to report all delinquences that come under his notice; and making it his duty to hand in regularly, whether delinquencies occur or not, a report of the conduct of those under his observation.—To omit making an extraordinary report, is generally considered in a very venial, nay, meritorious point of view, & it is quite a common departure from the strict line of duty: whereas, to hand in a false report, so readily strikes one as an infamous act, and is moreover so liable to detection, that no man enjoying his self respect, or pretending to that of others, would be guilty of it.—Fully  aware of the danger of this step to whatever rank I may hold in your good opinion, I have performed what I consider a duty towards an institution from which I hope the regeneration of our State: have the goodness to burn this as soon as you have read it: and believe in my grateful and affectionate attachmentNichs Ph: TristMr Gilmer is here, and thinks himself much benefited by the water. To me, he appears to be in very tolerable health. In conversation with me just now, he mentioned a circumstance of which it may be as well to apprise you: that public opinion is very strongly set against some of the regulations; especially those which establish degrading punishments, and also the plan of drilling with wooden arms. To his own personal knowledge, the regulations just mentioned have deterred from twenty to twenty five gentlemen from sending their sons.Salt Sulphur Springs
Septr 22dI am thus far on my return, and have opened this letter to report to you a conversation I have just had with Mr Minge, the young gentleman who lately liberated his 86 slaves, and sent them to Hayti. He lately passed two days in Charlottesville, the greater part of which he spent at the University, attending the lectures and conversing with the students, several of whom are his acquaintances.—They told him, among other things, that no notice was taken of non attendance; that noise and dissipation prevailed to so great an extent as to make it almost impossible to lead a studious life; they themselves had come there in the firm determination to pass their time profitably, but found it impossible, from the prevalent practices and habits. They mentioned to him a few who contrived to lose less of their time than the generality; but that they were marked by a very uncommon degree of resolution.—Some of the students who made these representations, one of them especially, have been distinguished hitherto, for their close application & great success.—Mr Minge himself, is, so far as I can judge, modest, sensible, nowise given to exaggeration, and without any tinge of cant.-One or two conversations that I partly overheard, at the white sulphur spring, showed that the persons engaged in them, had, on their visits to the University, received the same statements from the students of their acquaintance.—